 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDare of the opinion that the Unions' objections relating to their allegedlack of opportunity to check the eligibility list' or have an observer atthe election 4 should be overruled as lacking in merit.As we have overruled the Unions' objections, and as the Unionsfailed to receive a majority of the valid ballots cast, we shall certifythe results of the election.[The Board certified that a majority of the valid ballots was not castfor Local 596, Garage, Parking and Service Station Employees' Union,International Brotherhood of Teamsters, Chauffeurs, WarehousemenR:Helpers of America, AFL, and Local 724, District 1, InternationalAssociation of Machinists, AFL, and that the said organizations arenot the exclusive representative of the Employer's employees in theappropriate unit.],MEMBER MURDOOK took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.3Cf.Gerber Products Company,95 NLRB 1300.4 The presence of observers at an election, other than. Board agents, is not -required bythe Act.Simplot Fertitteer Company,107NLRB 1211, 1221.Youngstown Tent and Awning Company, and/or YoungstownTent and Awning Company, a Division of Wagner Awning andManufacturing CompanyandUnited Steelworkers of America,CIO.Case No. 8-CA 1071. JuZy 13,1955DECISION AND ORDER-On May 6, 1955, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain' unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the TrialExaminer.'iwe amend the Trial Examiner's conclusion of law number 3 to read as follows : UnitedSteelworkers of America, CIO, was on December 2, 1954, and has been at all times mate-rial thereafter,the exclusive bargaining representativeof theemployees in the aforesaidappropriate unit in accordance with the provisions of Section 9 (a) of the Act.113 NLRB No. 20. YOUNGSTOWN TENT AND AWNING COMPANYORDER121Upon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Youngstown Tentand Awning Company, and/or Youngstown Tent and Awning Com-pany, a division of Wagner Awning and Manufacturing Company,Youngstown, Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Steelworkers ofAmerica, CIO, as the exclusive bargaining representative of the Re-spondent's employees in the appropriate unit with respect to rates ofpay, wages, hours of employment, and other conditions of employment.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with United Steelworkers ofAmerica, CIO, as the exclusive bargaining agent of all its employeesin the bargaining unit described herein, with respect to rates of pay,wages, hours of employment, and other conditions of employment,and, if an understanding is reached, embody such understanding in asigned agreement.(b)Post at its Youngstown, Ohio, plant, copies of the notice at-tached hereto marked "Appendix." 2 Copies of said notice, to befurnished by the Regional Director for the Eighth Region, shall, afterbeing signed by the Respondent's representative, be posted by theRespondent and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.I In the event that this Oider is enfoiced by a decree of a United States Couit of Appeals,there shall be substituted for the voids "Puisuant to a Decision and Ordet" the words"Pursuant to a Decree of the United States Court of Appeals, Enfoicing an Order"APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : 122DECISIONSOF NATIONALLABOR RELATIONS BOARDV E WILL bargain collectively upon request with United Steel-workers of America, CIO, as the exclusive representative of allemployees in the bargaining unit described herein with respect towages, rates of pay, hours, and other conditions of employment,and, if an understanding is reached, embody such understandingin a signed agreement. The bargaining unit is:All hourly employees at our Youngstown, Ohio, operations,excluding office and plant clerical employees, professionalemployees, guards, and supervisors as defined in the Act.WE WILL NOT engage in any acts in any manner interferingwith the efforts of United Steelworkers of America, CIO, to nego-tiate for, or represent, the employees in the bargaining unit de-scribed above.YOUNGSTOWN TENT AND AWNING COMPANY,AND/OR YOUNGSTOWN TENT AND AWNINGCOMPANY, A DIVISION OF WAGNER AWNINGAND MANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge, an amended charge, and a second amended charge duly filedby United Steelworkers of America, CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for theEighth Region (Cleveland, Ohio), issued his complaint, dated April 7, 1955, allegingthat the Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (5) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136, hereincalled the Act.Copies of the complaint, the charges, and a notice of hearingwere duly served upon Respondent as named in caption above, upon Wagner Awn-ing and Manufacturing Company, and upon the Union.With respect to the unfair labor practices the complaint alleged in substancethatRespondent had refused to bargain collectively with the Union as the ex-clusivebargaining representative of the Respondent's employees within an ap-propriate unit, although in an election conducted under the supervision of theBoard's Regional Director a majority of the employees in the appropriate unit haddesignated and selected the Union as their representative for the purposes of col-lective bargainingIn its answer as amended, Respondent admitted the appropriateness of the unit,admitted that it had been requested and had refused to bargain with the Union asthe exclusive bargaining representative of the employees in the unit.Respondent'sposition was that it is not engaged in commerce within the meaning of the Act,and that as it is not subject to the Act it has engaged in no unfair labor practices.Pursuant to notice, a hearing was held on April 25, 1955, at Cleveland, Ohio,before Alba B. Martin, the Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel, the Union, Youngstown Tent and Awning Com-pany, and Wagner Awning and Manufacturing Company were represented bycounsel.Youngstown Tent and Awning Company and Wagner Awning and Manu-facturing Company were represented by the same counsel.Full opportunity to be YOUNGSTOWN TENT AND AWNING COMPANY123heard, to examine and cross-examine witnesses, and to introduce evidence bearingupon the issues was afforded all parties.At the hearing the parties entered into anumber of stipulations and the General Counsel introduced a number of docu-ments.No witnesses were called by any party.The parties made short state-ments of their positions.Although afforded an opportunity, no party filed abrief.'Upon the entire record in the case I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTYoungstown Tent and Awning Company, herein called Youngstown, is an Ohiocorporation and a wholly owned subsidiary of Wagner Awning and ManufacturingCompany of Cleveland, Ohio, herein called Wagner.Youngstown maintains itsprincipal place of business in Youngstown, Ohio, where it is engaged in the saleof awnings and sale and rental of tents for fairs and carnivals and services con-nected therewithIt engages in fabrication to a limited degree, consisting mostly ofrepairs to tents, tarpaulins, canvas pads, curtains, and related products and pre-pares framework for new awning sales.During the year, September 1, 1952, toAugust 31, 1953, which period was representative of all times material hereto,Youngstown's gross sales amounted to $187,924.64, of which amount out-of-Ohioservices amounted to $10,673 30; industrial sales, including services performed in-sideOhio, amounted to $33,547.75; and residential sales, including services per-formed within Ohio, amounted to $143,703.59.Upon the record in the representation case 2 involving this matter, which recordwas without objection incorporated by reference into the record herein, the Boardfound that other wholly owned subsidiaries of Wagner engaged in sales andservices similar to Youngstown are Canton Tent & Awning Co., Canton, Ohio;Akron Tent & Awning Co., Akron, Ohio; Columbus Tent & Awning Co., Colum-bus,Ohio; and Wheeling Tent & Awning Co., Wheeling, West Virginia.Wagner, an Ohio corporation, having its principal office and place of businessat Cleveland, Ohio, is engaged in the manufacture and sale of tents, awnings, andrelated productsDuring the year, September 1, 1952, to August 31, 1953, whichperiod is representative of all times material hereto, Wagner's gross sales amountedto appioximately $2,837,000, of which approximately $500,000 represents goodsshipped directly out of Ohio and $400,000 represents goods shipped to concernswithin Ohio who themselves produced goods for out-of-Ohio shipment.Upon the record in the representation case the Board found that YoungstownandWagner have the same corporate officers and directors and that the officershold the same positions in each Company.The Board held further that booksand records of both Companies are kept at Wagner offices in Cleveland, that allmonies collected at Youngstown are deposited at Youngstown and later transferredtoWagner's account in Cleveland from where all disbursements are made, includ-ing Youngstown's payrollAll bills are sent to the central purchasing office inCleveland for payment.Upon the record in the representation case the Board found that neither Wagnernor any of its subsidiaries, including Youngstown, have ever had any bargainingrelations with any labor organizationThe Board held further that Youngstown'smanager has the authority to hire and discharge all personnel at Youngstown, toselect employees for layoff, and generally, has charge of any labor relations there,that he is responsible for the supervision and management of Youngstown and re-ports only to the president of Youngstown who is also the piesident of Wagner,that the Youngstown manager decides the wage rate necessary to pay in that local-ity, that he does not have the independent authority to grant wage increases but hisrecommendations within the general wage rate would be automatically approvedby the president.At the hearing herein Youngstown and Wagner made no claim that the Board'sabove findings in the representation case were incorrect findings on the record, andat the hearing herein Youngstown and Wagner offered no further facts of any kind.On the entire record in the case, in accordance with the Board's Decision andDirection of Election in the representation case and other prior Board decisions, inview of the integration of the two Companies, the officers holding the same posi-3On May 5, 1955, the partios filed a stipulation correcting two errors in the transcriptof the healingThe corrections suggested in the stipulation are hereby made, and thestipulation is filed with the oiiginal exhibits as General Counsel's Exhibit No. 42 Case No 8-RC-2304, 110 NLRB 835 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions in both Companies,and the control exercised over Youngstown by Wagner,I hold that Youngstown and Wagner constitute a single Employer within the mean-ing of Section2 (2) of the Act,and also that,in view ofthe totalityof its opera-tions, theEmployer isengaged in commerce within the meaningof the ActII.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, CIO, is a labor organization within the meaningof Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA The appropriate unit; representation by the Union of a majority thereinUpon a petition for certification duly filed by the Union in Case No 8-RC-2304,and after hearing held thereon, the Board, on November 9, 1954, issued its Decisionand Direction of Election in which it directed an election in a unit of the Respond-ent's employees consisting of all hourly employees excluding all office and plantclerical employees, professional employees, guards, and supervisors as defined in theAct-the unit found by the Board to be appropriate, and which I likewise find tobe appropriate, for the purposes of collective bargaining within the meaning ofSection 9 (b) of the ActOn December 2, 1954, an election by secret ballot wasconducted under the supervision of the Regional Director for the Eighth Region.Upon conclusion of the election, a tally of ballots was furnished to and certifiedby the observers for the Union and the Respondent The tally showed that out ofapproximately 12 eligible voters in the aforesaid appropriate unit, 7 voted in favorof representation by the Union and none voted against it.No objections to theelection or to its conduct were filed within the time provided therefor.On December9,1954, the Board certified the Union as the bargaining representative of theemployees in the said appropriate unit. It is found that on December 2, 1954, andat all times thereafter, the Union was, and now is, by virtue of Section 9 (a) ofthe Act, the exclusive representative of all employees in the aforesaid unit for thepurposes of collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.B. The Respondent's refusal to bargain with the Union as the representative of theemployees in the appropriate unitAfter receipt by Respondent and the Union of the Board's certification of the Union,dated December 9, 1954, and prior to January 12, 1955, the Union requested Respond-ent to meet with the Union for the purposes of collective bargaining under the certi-fication.On January 12, 1955, Respondent handed the Union a letter saying in part,We are refusing to bargain with the union, because we believe the Boardwas in error in finding that The Youngstown Tent & Awning Company andWagner Awning & Manufacturing Company constitute a single employer, andthat by reason thereof, The Youngstown Tent & Awning Company is engagedin commerce within the meaning of the Act.It is our intention to seek a Court review of any Board order that might issuebecause of our refusal to bargain.At all times since delivery of this letter Respondent has refused to bargain collectivelywith the Union.On the record as a whole it is concluded and found that at all times since January12, 1955, Respondent has refused to bargain with the Union as the exclusive bar-gaining representative of the employees in an appropriate unit, in violation of Section8 (a) (5) of the Act, and thereby has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, in violationof Section 8 (a) (1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent set forth in section 111, above, occur-ring in connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYAs it has been found that the Respondent has engaged in unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirmative KTRH BROADCASTING COMPANY125action designed to effectuate the policies of the Act. It having been found that theRespondent has refused to bargain collectively with the Union as the exclusive repre-sentative of its employees in the appropriate unit, it will be recommended that theRespondent upon request bargain collectively with the Union.Upon the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.United Steelworkers of America, CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.The following employees of Youngstown Tent and Awning Company, and/orYoungstown Tent and Awning Company, a division of Wagner Awning and Manu-facturing Company, Youngstown, Ohio, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section 9 (b) of the Act: all hourlyemployees excluding all office and plant clerical employees, professional employees,guards, and supervisors as defined in the Act.3.On December 2, 1954, United Steelworkers of America, CIO, was the exclusivebargaining representative of the employees in the aforesaid appropriate unit in ac-cordance with the provisions of Section 9 (a) of the Act.4.By refusing 'on January 12, 1955, and at all times thereafter, to bargain col-lectivelywith the Union as the exclusive representative of all its employees in theaforesaid unit, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]KTRH Broadcasting CompanyandNational Association ofBroadcast Employees and Technicians,CIO.'Case No. 39-CA-311.July 13,1955DECISION AND ORDEROn October 6, 1953, Trial Examiner Lloyd Buchanan issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged and was engaging in unfair labor practices inviolation of Section 8 (a) (1) and (5) of the Act and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Intermediate Reportand a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.' The Board has considered the Intermedi-1 The name of the Charging Union was National Association of Broadcast Engineersand Technicians, CIO.Pending the hearing, the name was changed to read as appearsin the title.8 The Respondent contends that it was prejudiced by the Trial Examiner's ruling quash-ing subpenas for two of the Board's employees.We do not agree that this ruling de-prived the Respondent of a fair hearing because (1) the Respondent did not comply withthe requirements of Section 102.87 of the Board's Rules and Regulations,Series 6, as113 NLRB No. 13.-